DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Invention, claims 1-14 and newly added claims 21-26, in the reply filed on July 2, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the dielectric contact via liners" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (U.S. Pub. 2020/0176552).
Regarding claims 1-6 and 10-11, Chang [Fig.22] discloses a deep trench capacitor comprising: 
at least one deep trench [104t] extending downward from a top surface of a substrate [104]; and 
a layer stack including at least three metallic electrode plates [114] interlaced with at least two node dielectric layers [112], wherein: 
each layer within the layer stack comprises a respective vertically-extending portion [106] located inside each of the at least one deep trench and a respective horizontally-extending portion located above the top surface of the substrate [104]; 
a primary electrode assembly comprises at least two primary metallic electrode plates selected from the at least three metallic electrode plates [plurality of layers 114] [Fig.22]; 
a complementary electrode assembly comprises at least one complementary metallic electrode plate selected from the at least three metallic electrode plates [plurality of layers 114] [Fig.22]; and 
each layer within the layer stack has a respective sidewall contained within a vertical plane that includes a segment of an outer periphery of the layer stack [plurality of layers 114] [Fig.22];

wherein each outer sidewall of the horizontally-extending portion of each layer [114] within the layer stack is located within a respective vertical plane within a set of at least one vertical plane that contains an entirety of the outer periphery of the layer stack [Vertical plane as defined by structure of Fig.22];

further comprising an etch stop dielectric layer [1010] that overlies the layer stack, wherein an entire periphery of a horizontal bottom surface of the etch stop dielectric layer adjoins an entire upper periphery of a vertically-extending portion of the etch stop layer that laterally surrounds, and contacts, each outer sidewall of each layer [114] within layer stack; 

wherein all interfaces between the vertically-extending portion of the etch stop dielectric layer [1010] and the outer sidewalls of each layer [114] within layer stack are vertical;

further comprising plate contact via structures [304c] contacting a top surface of a respective one of the at least three metallic electrode plates [114];

wherein each interface between the plate contact via structures [304c] and the at least three metallic electrode plates [114] is located within a horizontal plane including a top surface of a respective one of the at least three metallic electrode plates [Fig.22];

further comprising metal interconnect structures [306,308] formed in at least one dielectric material layer [1020b] that overlies plate contact via structures, wherein:
the at least two primary metallic electrode plates are electrically connected to one another through a first subset of the plate contact via structures and a first subset of the metal interconnect structures [304c,306/308]; and
the at least one complementary metallic electrode plate comprises at least two complementary metallic electrode plates that are electrically connected to one another through a second subset of the plate contact via structures and a second subset of the metal interconnect structures [304c,306/308];

wherein:
each of the at least three metallic electrode plates [114] comprises a conductive metallic nitride material [Para.28]; and
each of the at least two node dielectric layers [112] comprises a dielectric metal oxide material having a dielectric constant greater than 7.9 [Para.28].

Claim(s) 1, 5-8, 12-13, 21-22, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (U.S. Pub. 2015/0145103).
Regarding claims 1, 5-8, 12-13, 21-22, and 24-26, Chou [Fig.1A] discloses a deep trench capacitor comprising: 
at least one deep trench [116] extending downward from a top surface of a substrate [102]; and 
a layer stack including at least three metallic electrode plates [124] interlaced with at least two node dielectric layers [122], wherein: 
each layer within the layer stack comprises a respective vertically-extending portion located inside each of the at least one deep trench [116] and a respective horizontally-extending portion located above the top surface of the substrate [102]; 
a primary electrode assembly comprises at least two primary metallic electrode plates selected from the at least three metallic electrode plates [plurality of layers 124] [Fig.1A]; 
a complementary electrode assembly comprises at least one complementary metallic electrode plate selected from the at least three metallic electrode plates [plurality of layers 124] [Fig.1A]; and 
each layer within the layer stack has a respective sidewall contained within a vertical plane [116] that includes a segment of an outer periphery of the layer stack [plurality of layers 124] [Fig.1A];

further comprising plate contact via structures [142] contacting a top surface of a respective one of the at least three metallic electrode plates [124];

wherein each interface between the plate contact via structures [142] and the at least three metallic electrode plates [124] is located within a horizontal plane including a top surface of a respective one of the at least three metallic electrode plates [Fig.1A];

wherein each of the plate contact via structures is laterally surrounded by a respective dielectric contact via liner [144] having a uniform lateral thickness;

wherein:
a first dielectric contact via liner [144a,b] selected from the dielectric contact via liners contacts sidewalls of horizontally-extending portions of at least two metallic electrode plates [124a-c] selected from the at least three metallic electrode plates; and
a second dielectric contact via liner [144a-c] selected from the dielectric contact via liners contacts sidewalls of a horizontally-extending portion of at least one metallic electrode plate [124a-c] selected from the at least three metallic electrode plates;

a semiconductor structure comprising at least one deep trench capacitor located on a substrate, wherein each of the at least one deep trench capacitor comprises:
a deep trench extending downward from a top surface of the substrate;
a layer stack including at least three metallic electrode plates interlaced with at least two node dielectric layers; and
plate contact via structures contacting a top surface of a respective one of the at least three metallic electrode plates, wherein:
each layer within the layer stack comprises a respective vertically-extending portion located inside the deep trench and a respective horizontally-extending portion located above the top surface of the substrate; 
each interface between the plate contact via structures and the at least three metallic electrode plates is located within a horizontal plane including a top surface of a respective one of the at least three metallic electrode plates; and 
wherein each of the plate contact via structures is laterally surrounded by a respective dielectric contact via liner having a uniform lateral thickness [Fig.1A; Discussed above in the treatment of claims 1,5-7];

wherein each of the at least one deep trench capacitor comprises:
a primary electrode assembly that comprises at least two primary metallic electrode plates selected from the at least three metallic electrode plates [124a-c]; and
a complementary electrode assembly that comprises at least one complementary metallic electrode plate selected from the at least three metallic electrode plates [124a-c];

a deep trench capacitor comprising:
at least one deep trench extending downward from a top surface of a substrate;
a layer stack including at least three metallic electrode plates interlaced with at least two node dielectric layers; and
plate contact via structures contacting a top surface of a respective one of the at least three metallic electrode plates, wherein:
each of the plate contact via structures is laterally surrounded by a respective dielectric contact via liner having a uniform lateral thickness;
each layer within the layer stack comprises a respective vertically-extending portion located inside each of the at least one deep trench and a respective horizontally-extending portion located above the top surface of the substrate;
a primary electrode assembly comprises at least two primary metallic electrode plates selected from the at least three metallic electrode plates; and
a complementary electrode assembly comprises at least one complementary metallic electrode plate selected from the at least three metallic electrode plates [Fig.1A; Discussed above].

further comprising:
a contact-level dielectric layer [130] overlying the horizontally-extending portions of the layer stack [120]; and
dielectric contact via liners [144] laterally surrounding a respective one of the plate contact via structures [124] and laterally surrounded by the contact-level dielectric layer [130].

wherein each interface between the plate contact via structures [142] and the at least three metallic electrode plates [124] is located within a respective horizontal plane including a top surface of a respective one of the at least three metallic electrode plates;

wherein the horizontally-extending portion of each layer within the layer stack [120] has a respective sidewall [126] that overlies the top surface of the substrate and is contained within a vertical plane that includes a segment of an outer periphery of a top surface of the layer stack;

wherein each outer sidewall [126] of the horizontally-extending portion of each layer within the layer stack is located within a respective vertical plane within a set of at least one vertical plane that contains an entirety of the outer periphery of the layer stack.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Pub. 2015/0145103) in view of Chang (U.S. Pub. 2020/0176552).
Regarding claim 14, Chou discloses wherein the at least one deep trench comprises a plurality of deep trench capacitors;
the primary electrode assemblies of the plurality of deep trench capacitors are electrically connected to one another by a first subset of the plate contact via structures;
the complementary electrode assemblies of the plurality of deep trench capacitors are electrically connected to one another by a second subset of the plate contact via structures.
Chou fails to explicitly disclose the primary electrode assemblies and the complementary electrode assemblies of the plurality of deep trench capacitors are electrically connected to one another by a first subset of metal interconnect structures and a second subset of the metal interconnect structures, respectively. However, Chang [Fig.22] discloses and makes obvious a first subset of metal interconnect structures and a second subset of the metal interconnect structures [306,308] for providing the required electrical connection. It would have been obvious to provide the metal interconnect structures as claimed, since it is obvious to combine prior art elements according to known methods to yield predictable results. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou (U.S. Pub. 2015/0145103) in view of Wong (U.S. Pub. 2012/0061798).
Regarding claim 23, Chou [Fig.1A] discloses wherein:
one of the dielectric contact via liners [144a] comprises a respective upper portion vertically extending through the contact-level dielectric layer [130] and a lower portion located under a topmost surface of the layer stack. 
Chou fails to explicitly disclose the dielectric contact via liner wherein the lower portion has a greater lateral extent than the upper portion. However, Wong [Figs.11,24] discloses and makes obvious the dielectric contact via liner [290] wherein the lower portion has a greater lateral extent than the upper portion [Fig.24]. It would have been obvious to provide the liner as claimed, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
wherein at least two of the plate contact via structures comprises a bulging portion that contacts a respective one of the at least three metallic electrode plates and underlies a columnar portion having a lesser maximum lateral dimension than the bulging portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822